      Case: 4:20-cv-01163-SRC Doc. #: 2 Filed: 09/24/20 Page: 1 of 2 PageID #: 23




                         EASTERN DISTRICT COURT OF MISSOURI
                             UNITED STATES OF AMERICA

LONNIE FITZGERALD,

                Plaintiff,

vs.                                                 Case No: 4:20-cv-01163-SRC

BENNETT INTERNATIONAL GROUP and

KERRY JOHNSON,

                Defendant.


                    VOLUNTARY DISMISSAL WITHOUT PREJUDICE
         COMES NOW Lonnie Fitzgerald, by and through attorney Deme Sotiriou of Schultz &

Myers, LLC and pursuant to FRCP FRCP (a)(1)(A)(i), voluntarily dismisses the this matter

without need for Court Order as the opposing party has not yet served an answer nor motion for

summary judgment.

                                           Respectfully submitted,

                                           SCHULTZ & MYERS, LLC

                                           /s/ Deme Sotiriou
                                           ___________________________
                                               Deme Sotiriou, Mo #56611
                                               999 Executive Parkway, Ste 205
                                               St. Louis, Missouri 63141
                                               Telephone: 314-744-8900
                                               Facsimile: 314-720-0744
                                               E-mail: deme@schultzmyers.com
  Case: 4:20-cv-01163-SRC Doc. #: 2 Filed: 09/24/20 Page: 2 of 2 PageID #: 24




                              CERTIFICATE OF SERVICE

       I hereby certify that on Thursday, September 24, 2020 a copy of the foregoing has been
served via the Court’s ECF system to:


                                                  /s/ Deme Sotiriou

                                                  Deme Sotiriou
